Citation Nr: 1309359	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-21 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012 and August 2012 this matter was remanded by the Board for further development.  

In March 2007, the Veteran appeared and provided testimony at a Board hearing before a Veterans Law Judge in Oakland, California.  A transcript of that hearing is associated with the record.  In June 2012, the Veteran was notified that the Veterans Law Judge who presided over the hearing was no longer available to consider the appeal as an individual member of the Board, and thus was offered the opportunity to have another hearing before a member of the Board.  The Veteran responded in July 2012 that he did not wish to have another hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

In this case, the Board remanded the Veteran's claim in August 2012 to obtain an addendum opinion by the March 2012 VA examiner.  The examiner was specifically requested to address a March 2006 private treatment record that had suggested that the Veteran's bilateral hearing loss was consistent with his military service, lay testimony and medical treatise evidence, and to provide an opinion as to the likely etiology of the Veteran's bilateral hearing loss disability.  

The VA examiner did provide an unequivocal opinion regarding the etiology of the Veteran's hearing loss as requested.  However, while the examiner noted that the opinion was based on claims file review, there was no specific indication that the examiner had considered the lay testimony, private medical opinion, or medical treatise evidence as requested by the Board remand.  As such, the Board finds that another remand is unfortunately necessary to ensure that the Veteran's claim is given full consideration.

Furthermore, in February 2013, the Veteran submitted a statement providing details of his post-service noise exposure.  This evidence should also be considered by the VA examiner on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran's claims file should be forwarded to the March 2012 VA examiner for complete review of the claims file and an addendum opinion, or if that examiner is not available to another audiologist.  

Based on review of the record, the examiner should provide an addendum opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current bilateral hearing loss disability either began during, or was otherwise caused by, his active service, to include any noise exposure therein.  

A complete rational for all opinions expressed should be provided.  Once again, the examiner is asked to review, consider, and comment upon the lay testimony suggesting the Veteran's hearing loss is related to his active service, his testimony that a hearing test was reportedly normal in 1960-61, the relevance if any of the article regarding cochlear nerve degeneration, and the private treatment record suggesting that the Veteran's bilateral hearing loss was consistent with his reported military noise exposure.  The examiner should also review and consider the February 2013 statement regarding the Veteran's post service occupational noise exposure.

If the examiner cannot resolve the question without resort to speculation, such should be stated and a thorough explanation should be provided for why this is so.   

2.  Following completion of the above, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the RO should issue a Supplemental Statement of the Case and allow the Veteran and his representative an appropriate period of time to respond.  Thereafter, the case should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


